Citation Nr: 0706359	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  01-06 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
chronic skin disorder, including on the basis of exposure to 
an herbicide agent and, if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1962 to July 
1965 and from October 1965 to September 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which declined the veteran's 
application seeking to reopen a previously denied claim of 
entitlement to service connection for a skin disorder. 

This case was previously before the Board and, in December 
2003, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.

While in remand status the RO in a January 2006 supplemental 
statement of the case appears to have determined that new and 
material evidence to reopen the veteran's previously denied 
claim for entitlement to service connection for a skin 
disorder had been received, and then readjudicated the claim 
on a de novo basis in light of all the evidence of record.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that in a matter such as this the 
Board has a legal duty to consider the issue of whether new 
and material evidence has been submitted to reopen the claim 
regardless of the RO's action.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995); see also Fulkerson v. West, 12 Vet. App. 268, 
269-70 (1999) (setting aside a Board decision to enable the 
Board to observe the procedure required by law for reopening 
a final decision).  Furthermore, if the Board finds that new 
and material evidence has not been submitted it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).  Therefore, the issue of whether 
new and material evidence has been submitted to reopen the 
veteran's claim seeking entitlement to service connection for 
a skin disorder is addressed below. 


FINDINGS OF FACT

1.  Service connection for a skin disorder was denied by a 
Board decision in October 1999.

2.  Evidence received since the final October 1999 Board 
decision denying service connection for a skin disorder is 
neither redundant nor cumulative and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim

3.  The veteran does not have chloracne or other acneform 
disease.

4.  The veteran's current skin disorders were first shown 
many years after service and are not related to service or 
any incident therein.


CONCLUSIONS OF LAW

1.  The evidence received since the October 1999 Board 
decision that denied service connection for a skin disorder 
is new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) (prior 
to August 29, 2001); 20.1100 (2006).

2.  The veteran's current skin disorders were not incurred in 
or aggravated by service and may not be presumed to have been 
incurred therein as a result of herbicide exposure.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2003, April 2004, and 
March 2006; a rating decision in January 2001; a statement of 
the case in April 2001; and supplemental statements of the 
case in July 2001, May 2003, July 2003, and January 2006.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2006 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The evidence on file at the time of the October 1999 Board 
decision included the veteran's service medical records, 
which, while showing a complaint of itching all over in May 
1962, were negative for clinical findings and/or diagnosis of 
a skin disorder.  Also on file in October 1999 and considered 
by the Board were post service medical records showing 
evaluation and treatment by the veteran's private physician 
in 1985 and 1986 for an allergic rash. A VA outpatient 
treatment record dated in July 1995 noted findings of 
dermatitis on the veteran's arms.
 
Based on the above, the Board in October 1999 denied service 
connection for a skin disorder on the basis that a skin 
disorder was not shown in service and the evidence then on 
file did not establish by competent medical evidence that the 
veteran's post service skin disorder was attributable to 
service.  The veteran's motion for reconsideration of that 
decision was denied in May 2000.
 
In August 2000 the veteran submitted an application to reopen 
his previously denied claim of entitlement to service 
connection for a skin disorder.  As his application to reopen 
that claim was initiated prior to August 29, 2001, the 
effective date of the amendment to 38 C.F.R. § 3.156, which 
redefines the term "material evidence" for the purpose of 
determining whether a previously denied claim can be 
reopened, the version in effect prior to the date of the 
change applies.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  § 38 U.S.C.A. § 5108.

"New and material" evidence, for purposes of this appeal, is 
defined as evidence not previously submitted to agency 
decisionmakers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself, along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim. 38 
C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d. 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed. See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge, 
and continues to be binding precedent). The Board is required 
to give consideration to all of the evidence received since 
the last disallowance of this claim on any basis, in this 
case, since the RO rating decision in March 1992.

The medical evidence received subsequent to the October 1999 
Board decision includes a report of a VA examination that was 
afforded to the veteran in May 2004, specifically for the 
purpose of determining if the veteran had an identifiable 
skin disorder that can be associated with his active service.  
On this examination the veteran informed his examiner that he 
had a rash that comes and goes, which he believed was caused 
by Agent Orange.  Following a review of the veteran's claims 
file and a physical examination of the veteran, the examiner 
concluded that the skin rash on the veteran's forearms was 
more likely than not benign eczema, and would not be 
associated with Agent Orange.  He further concluded that the 
skin rash in the veteran's groin was more likely than not 
tinea cruris, which he stated is a fungal rash, and is not as 
least as likely as not associated with Agent Orange exposure.
 
The Board finds that the recently received evidence is new, 
and does bear directly on the question of whether the veteran 
has a skin disorder attributable to service.  The recent VA 
medical examination shows for the first time a previously 
undiagnosed chronic skin condition. Furthermore, this 
examination found no association between the veteran's 
current skin disorders and Agent Orange, a heretofore 
unestablished fact.  This evidence when viewed in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  Having agreed with the RO determination 
that new and material evidence has been submitted; the 
veteran's previously denied claim for entitlement to service 
connection for a skin disorder is reopened and the current 
decision is based on a de novo review of all the evidence of 
record. 

Service Connection for a Skin Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f) 
(West Supp. 2002).  

In hearing testimony and other statements on file, the 
veteran argues that he developed a recurring skin condition 
as a result of service to include exposure to Agent Orange 
therein.  The regulations pertaining to Agent Orange exposure 
expanded to include all herbicides used in Vietnam, stipulate 
the diseases for which service connection may be presumed due 
to exposure to herbicide agents.  38 C.F.R. § 3.309(e).  The 
specified diseases are chloracne or other acneform disease 
consistent with chloracne, Type II diabetes, Hodgkin's 
disease, chronic lymphocytic leukemia, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, respiratory cancers, soft 
tissue sarcoma, multiple myeloma, acute and subacute 
peripheral neuropathy and prostate cancer.  Id.  Regarding 
chloracne, other acneform diseases, acute and subacute 
peripheral neuropathy, and porphyria cutanea tarda, 
regulations only provide presumption of service connection if 
the disease is manifested within a year of exposure.  
38 C.F.R. § 3.307(a)(6).  If a veteran who served in Vietnam 
during the Vietnam Era develops a disease listed as 
associated with Agent Orange exposure, exposure to Agent 
Orange will be presumed. 

In addition, the Secretary of Veterans Affairs formally 
announced in the Federal Register, on June 4, 1994, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for certain 
specified conditions, or for "any other condition which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  59 Fed. Reg. 341 (1994).

Considering the evidence, the Board finds that the veteran's 
current skin disabilities, to the extent they exist, were not 
shown in service.  The veteran's skin conditions, diagnosed 
as most likely eczema and tinea cruris in May 2004, are not 
shown to have been manifested until many years after service 
and are too remote in time from service to support the claim 
that they are related to service, absent competent medical 
opinion to this effect.  No such nexus opinion has been 
proffered.  Although the veteran asserts that he has a skin 
condition related to service, the Board notes that the 
veteran is not shown by the record to have any medical 
expertise in this matter.  Accordingly, his contentions as to 
the etiology of his disorder are not competent, particularly 
when not supported by medical authority.  Hyder v. Derwinski, 
1 Vet. App.221, 225 (1991).  Under these circumstances, 
service connection on a direct basis may not be granted. 

Further, chloracne has not been diagnosed and the veteran's 
skin conditions are not listed as diseases that may be 
presumptively service-connected based on the veteran's 
presumed herbicide exposure in Vietnam under the above-noted 
statutory and regulatory criteria.  Therefore, service 
connection on a presumptive basis is also not warranted.   

After consideration of all the evidence, the Board finds that 
the veteran's skin conditions are unrelated to his service.  
The preponderance of the evidence is against the claim of 
service connection for a skin condition, including on the 
basis of herbicide exposure, and the claim is denied.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. §5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The veteran's claim for service connection for a skin 
disorder, to include on the basis of herbicide exposure is 
reopened, but entitlement to service connection for this 
benefit is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


